Citation Nr: 1501495	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  10-38 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for stiff joints.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for hemorrhoids.

4.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for low back scoliosis.

5.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for kidney injury or disease.

6.  Entitlement to an effective date prior to March 14, 2008, for service connection of bilateral pes planus.

7.  Entitlement to an effective date prior to March 14, 2008, for service connection of right knee chondromalacia.

8.  Entitlement to an effective date prior to March 14, 2008, for service connection of left knee chondromalacia.

9.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a neck injury.

10.  Entitlement to service connection for degenerative disc and joint disease of the cervical spine, previously claimed as a neck injury.

11.  Entitlement to service connection for a muscle cramps of the lower extremities, to include as secondary to a cervical spine disability.

12.  Entitlement to service connection for dizziness, to include as secondary to a cervical spine disability.

13.  Entitlement to service connection for left and right arm circulatory problems, to include as secondary to a cervical spine disability.

14.  Entitlement to service connection for right side nerve problems, to include as secondary to a cervical spine disability.

15.  Entitlement to service connection for an acquired psychiatric disorder.

16.  Entitlement to service connection for heart palpitations, to include as secondary to an acquired psychiatric disorder.

17.  Entitlement to an initial evaluation in excess of 10 percent for right knee chondromalacia.

18.  Entitlement to an initial evaluation in excess of 10 percent for left knee chondromalacia.

19.  Entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus.

20.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1982 to December 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 and July 2010 rating decisions by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The February 2009 decision declined to reopen previously denied claims and denied service connection for a number of issues, while the July 2010 decision granted service connection for pes planus and left and right knee disabilities, each rated 10 percent disabling from March 14, 2008.

The Board has recharacterized the issues with regard to the cervical spine, scoliosis, and kidney disease, to reflect the correct procedural posture of these matters.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).

The Board has also recharacterized the Veteran's claim of service connection for posttraumatic stress disorder (PTSD).  The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects several competing mental disorder diagnoses.

Finally, where the Veteran has raised a specific theory of entitlement, such as secondary service connection, such has been highlighted above.

The Veteran testified at an October 2014 hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file. 

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of service connection for dizziness, muscle cramps, circulatory problems, right side nerve problems, an acquired psychiatric disorder, and heart palpitations, as well as evaluation of pes planus, right and left knee chondromalacia, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  At the October 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran on the record notified the Board that he wished to withdraw his appeals with regard to claims of service connection for stiff joints, an eye disability, hemorrhoids, low back scoliosis, and kidney disease, as well as claims for an earlier effective date of service connection for pes planus and left and right knee chondromalacia.

2.  In an unappealed April 1992 decision, the RO denied service connection for a neck injury on the grounds that no current disability was shown.

3.  Evidence received since April 1992, was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.

4.  Currently diagnosed cervical spine degenerative disc and joint disease is related to the in-service neck injury sustained in November 1985.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection for stiff joints are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal for service connection for an eye disability are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of an appeal for service connection for hemorrhoids are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of an appeal to reopen a previously denied claim of service connection for low back scoliosis are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

5.  The criteria for withdrawal of an appeal to reopen a previously denied claim of service connection for kidney disease are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

6.  The criteria for withdrawal of an appeal for an effective date prior to March 14, 2008, for service connection of bilateral pes planus are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

7.  The criteria for withdrawal of an appeal for an effective date prior to March 14, 2008, for service connection of right knee chondromalacia are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

8.  The criteria for withdrawal of an appeal for an effective date prior to March 14, 2008, for service connection of left knee chondromalacia are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

9.  The April 1992 denial of service connection for a neck injury is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

10.  The criteria for reopening a previously denied claim of service connection for a neck injury are met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2014).

11.  The criteria for service connection of degenerative disc and joint disease of the cervical spine are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision, and may be done in writing by the Veteran or his authorized representative, or on the record at hearing.  38 C.F.R. § 20.204.

Both the Veteran and his representative stated that they wished to withdraw appeals with regard to claims of service connection for stiff joints, an eye disability, hemorrhoids, low back scoliosis, and kidney disease, as well as claims for an earlier effective date of service connection for pes planus and left and right knee chondromalacia.

The Veteran has withdrawn these appeals and, hence, there remain no allegations of errors of fact or law for appellate consideration in connection therewith.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal with regard to the cervical spine.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

New and Material

Service connection for a cervical spine disability, claimed as a neck injury, was denied in an April 1992 decision on the grounds that no current disability was shown as a result of a documented in-service injury sustained in a November 1985 motor vehicle accident.  The Veteran did not appeal this denial, and it became final in April 1993.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Since April 1992, extensive VA treatment and examination records have been associated with the claims file.  Among these is an August 2013 report of spine examination; an x-rays series showed mild degenerative joint disease and moderate disc space narrowing at C6-7.  The examiner listed both degenerative disc and joint disease of the cervical spine as current diagnoses.  This record did not exist in April 1992 and clearly could not have been considered at that time.  Further, it goes directly to the basis of the prior denial by establishing the presence of a current cervical spine disability.

New and material evidence has therefore been received, and reopening of the previously denied claim is warranted.

Service Connection

The Board notes that the AOJ failed to reopen the previously denied claim, and hence did not reach the merits of the underlying claim.  However, in light of the favorable determination of the Board on those merits, remand to permit an initial AOJ adjudication would serve no purpose, as the Veteran is not prejudiced.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service treatment records document that in November 1985, the Veteran was involved in a car accident, and complained of an injury to his neck.  He reported neck pain at the time.  Post-service records reveal periodic complaints of neck pain.  No intercurrent neck injuries are noted following service.  

At the August 2013 VA examination which diagnosed cervical spine degenerative disc and joint disease, the examiner reviewed the claims file in conjunction with the examination, and opined that the currently diagnosed condition was at least as likely as not related to the November 1985 injury.  He reasoned that the current medical literature supported a finding that traumatic injury to the spine leads to the disc and joint disease as shown with the Veteran.

There is no contrary opinion of record, and the stated opinion is entirely consistent with the other evidence of record.  The preponderance of the evidence of record therefore supports the claim, and service connection is warranted.


ORDER

The appeal for entitlement to service connection for stiff joints is dismissed.

The appeal for entitlement to service connection for an eye disability is dismissed.

The appeal for entitlement to service connection for hemorrhoids is dismissed.

The appeal to reopen a previously denied claim of service connection for low back scoliosis is dismissed.

The appeal to reopen a previously denied claim of service connection for kidney injury or disease is dismissed.

The appeal for entitlement to an effective date prior to March 14, 2008, for service connection of bilateral pes planus is dismissed.

The appeal for entitlement to an effective date prior to March 14, 2008, for service connection of right knee chondromalacia is dismissed.

The appeal for entitlement to an effective date prior to March 14, 2008, for service connection of left knee chondromalacia is dismissed.

New and material evidence having been received, reopening of the previously denied claim of service connection for a neck injury is granted.

Service connection for degenerative disc and joint disease of the cervical spine is granted.


REMAND

Remand is required with regard to the remaining claims, to ensure compliance with VA's duties to notify and assist the Veteran in connection with his claims.  38 U.S.C.A. §§ 5103, 5103A.  

At the October 2014 hearing, the Veteran made clear that many of his claims reflected a belief that current disabilities are secondary to service-connected conditions, particularly his cervical spine problems.  It does not appear that the Veteran has received explicit notice regarding secondary service connection, and so on remand, such notice should be provided.

Additionally, multiple VA examinations are required.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to lower extremity cramps, circulatory problems of the upper extremities, dizziness, and right side nerve problems, the Veteran has alleged they are either directly related to (caused or aggravated by) his November 1985 accident or his now service-connected cervical spine disability.  He has competently and credibly described current symptomatology, and the accident and injury are verified.  Moreover, there is the possibility, however slight, of a nexus.  Examinations to secure an adequate opinion are necessary.

The Board recognizes that the Veteran has been examined with regard to his dizziness, and an examiner opined that one form of the condition pre-existed service and was not aggravated by service.  However, benign paroxysmal positional vertigo (BPPV) was also diagnosed and found to have had its onset after service.  No adequate nexus opinion is of record with regard to this diagnosis.  

Regarding the claimed psychiatric disorder and heart palpitations, there are indications that some psychiatric condition, be it PTSD, a schizophrenic disorder, or depression, arose soon after service and may have first manifested on active duty.  For example, doctors have indicated that while there is no organic cardiac condition manifested by a murmur or irregular heartbeat, the palpitations reported by the Veteran may be symptoms of an anxiety reaction.  An examination to secure a nexus opinion is necessary.

Additionally, the Veteran has testified that since his most recent VA examinations in 2010, his knee disabilities and pes planus have worsened.  Examinations to obtain a current disability picture are needed.  Similarly, updated treatment records will be of assistance in properly evaluating the Veteran's service-connected conditions.  

Finally, a consideration of TDIU is dependent upon weighing the impact of all service-connected disabilities upon a Veteran's ability to secure and follow substantially gainful employment.  That issue is therefore inextricably intertwined with the still-pending claims for service connection and increased evaluation.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered)

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him fully compliant notice as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must include information regarding secondary service connection.

2.  Associate with the claims file updated VA treatment records from the VA medical center in Tampa, Florida, and all associated clinics, for the period of September 2013 to the present.

3.  Schedule the Veteran for appropriate VA examinations regarding his lower extremity cramps, BPPV, upper extremity circulation, and right side nerve complaints.  The examiner(s) must review the claims folder in conjunction with the examinations; if the examiner(s) do not have access to VBMS or VVA, relevant records must be printed and provided for review.

The examiner(s) must be informed that the Veteran is now service-connected for cervical spine degenerative disc and joint disease as a result of a November 1985 in-service motor vehicle accident.  

The examiner(s) must state whether there are any current disabilities manifested by lower extremity cramps, upper extremity circulation problems, or right side nerve disturbances.  For any identified condition, as well as already diagnosed BPPV, the examiner(s) must opine as to whether such is at least as likely as not (50 percent probability or greater) caused or aggravated by service or the service-connected neck injury.

4.  Schedule the Veteran for a VA mental disorders examination.  The examiner must review the claims folder in conjunction with the examination; if the examiner does not have access to VBMS or VVA, relevant records must be printed and provided for review.

The examiner must identify all currently diagnosed acquired psychiatric disorders, and must opine as to whether any were first manifested on active duty or were caused or aggravated by military service.

The examiner must discuss whether reported heart palpitations in service were the first manifestations of a psychiatric disorder, as well as reports of hallucinations within one year of separation.  If any element of psychoses is present, such must be clearly stated.

5.  Schedule the Veteran for VA foot and joint examinations.  The examiner(s) must describe in detail the current status of the service-connected pes planus and left and right knee chondromalacia disabilities.

The examiner(s) must comment on the impact of the service connected disabilities, individually and in combination, on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).  

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


